Citation Nr: 1113931	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 0 percent evaluation, effective April 12, 2007.  The Veteran has expressed disagreement with the disability evaluation assigned.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2008, the Veteran indicated that he wanted to have a hearing at the RO or via video conference.  The RO scheduled a video conference hearing for January 21, 2011; however, the Veteran subsequently cancelled his hearing request as reflected in a December 2010 letter, and he has since not asked for a new hearing.  Thus, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his service-connected bilateral hearing loss is worse than the current evaluation contemplates.  In his June 2008 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that his service-connected bilateral hearing loss has worsened in severity since the last VA examination in May 2007.  This contention was also reiterated by the Veteran's representative in the February 2011 Appellant's brief.  The Veteran asserts that a minimum of 10 percent is warranted for his service-connected bilateral hearing loss.  

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in May 2007.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that an additional VA examination is necessary to clarify the current severity of his disability.  Any additional VA treatment records dated after May 2009, the date of the most recent VA treatment records in the claims file, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain updated treatment records, dated after May 2009, from the New Mexico VA Health Care System in Albuquerque, New Mexico.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.  

2.  Schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  

3.  Thereafter, readjudicate the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  If the claim remains denied, the Veteran and his representative should be provided an appropriate Supplemental Statement of the Case (SSOC), and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





